DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The TrackOne Request, filed December 18, 2021, was granted February 3, 2022.  Therefore, this application will be accorded special status.  
Claims 1-20 are pending in this application, and are under examination.

Information Disclosure Statement
	The Information Disclosure Statements (2) filed January 12, 2022 have been considered.  It is noted that two references (Chen and Natsume), although listed in the January 12, 2022 Information Disclosure Statement, were filed on January 14, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters that appear to be in error:  At Figure 1A, reference characters “130” and “140” should be switched.  Further, at Figure 3A, reference character “362” is listed as “360” in the specification.  In addition, reference character “6001” is listed in the specification, but is not present in any of the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The use of the term TWEEN®, which is a trade name or a mark used in commerce, has been noted in this application at Table 3 and paragraphs [0328], [0331], and [0332]. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,550,363. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘363 patent and the instant application claim methods for enriching edited cells comprising transforming cells with vectors that comprise an inducible promoter driving transcription of a CRISPR nuclease and an inducible promoter driving transcription of a guide nucleic acid sequence and a donor sequence.  Both the ‘363 patent and the instant application further claim diluting the cells to substantially singulate the cells onto a substrate, growing the cells, initiating editing by inducing the promoters, growing the cells into colonies, selecting or pooling slow-growing colonies.  The slow-growing colonies are enriched for editing cells.  Both the instant claims and the claims of the ‘363 patent specify the number of cell doublings to establish colonies, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to grow the cells to any desired colony size.  This growth can be measured by observing the doublings of the cells according to the ‘363 patent and the instant application.  Therefore, the claims are not deemed to be patentably distinct.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,633,626. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘626 patent and the instant application claim methods for enriching edited cells comprising transforming cells with vectors that comprise an inducible promoter driving transcription of a CRISPR nuclease and an inducible promoter driving transcription of a guide nucleic acid sequence and a donor sequence.  Both the ‘626 patent and the instant application further claim diluting the cells to substantially singulate the cells onto a substrate, growing the cells, initiating editing by inducing the promoters, growing the cells into colonies, selecting or pooling slow-growing colonies.  The slow-growing colonies are enriched for editing cells.  The instant claims and the claims of the ‘626 patent differ only in that the ‘626 patent specifies that the cells are grown under conditions that allow for genome repair.  However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that providing the ‘626 patent’s genome repair would provide for repairing any breaks formed by the CRISPR nuclease and insertion of the donor sequence in order to have functional nucleic acid sequences.  Therefore, the claims are not deemed to be patentably distinct.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,633,627. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘627 patent and the instant application claim methods for enriching edited cells comprising transforming cells with vectors that comprise an inducible promoter driving transcription of a CRISPR nuclease and an inducible promoter driving transcription of a guide nucleic acid sequence and a donor sequence.  Both the ‘627 patent and the instant application further claim diluting the cells to substantially singulate the cells onto a substrate, growing the cells, initiating editing by inducing the promoters, growing the cells into colonies, selecting or pooling slow-growing colonies.  The slow-growing colonies are enriched for editing cells.  Both the instant claims and the claims of the ‘627 patent specify the number of cell doublings to establish colonies, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to grow the cells to any desired colony size.  This growth can be measured by observing the doublings of the cells according to the ‘363 patent and the instant application.  This growth can be measured by observing the doublings of the cells according the ‘627 patent and the instant application.  Therefore, the claims are not deemed to be patentably distinct.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,844,344. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘344 patent and the instant application claim methods for enriching edited cells comprising transforming cells with vectors that comprise an inducible promoter driving transcription of a CRISPR nuclease and an inducible promoter driving transcription of a guide nucleic acid sequence and a donor sequence.  Both the ‘344 patent and the instant application further claim diluting the cells to substantially singulate the cells onto a substrate, growing the cells, initiating editing by inducing the promoters, growing the cells into colonies, selecting or pooling slow-growing colonies.  The slow-growing colonies are enriched for editing cells.  The instant claims and the claims of the ‘344 patent differ only in that the ‘344 patent specifies that the colonies are grown to terminal size, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to grow the cells to any desired colony size.  This growth can be measured by observing the final size of the colonies, as claimed by the ‘344 patent.  Therefore, the claims are not deemed to be patentably distinct.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,046,928. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘928 patent and the instant application claim methods for enriching edited cells comprising transforming cells with vectors that comprise an inducible promoter driving transcription of a CRISPR nuclease and an inducible promoter driving transcription of a guide nucleic acid sequence and a donor sequence.  Both the ‘928 patent and the instant application further claim diluting the cells to substantially singulate the cells onto a substrate, growing the cells, initiating editing by inducing the promoters, growing the cells into colonies, selecting or pooling slow-growing colonies.  The slow-growing colonies are enriched for editing cells.  The instant claims and the claims of the ‘928 patent differ only in that the ‘928 patent specifies that the colonies are grown to terminal size, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to grow the cells to any desired colony size.  This growth can be measured by observing the final size of the colonies, as claimed by the ‘928 patent.  Therefore, the claims are not deemed to be patentably distinct.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 17 of copending Application No. 16/540,767 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘767 application and the instant application claim methods for enriching edited cells comprising transforming cells with vectors that comprise an inducible promoter driving transcription of a CRISPR nuclease and an inducible promoter driving transcription of a guide nucleic acid sequence and a donor sequence.  Both the ‘767 application and the instant application further claim diluting the cells to substantially singulate the cells onto a substrate, growing the cells, initiating editing by inducing the promoters, growing the cells into colonies, selecting or pooling slow-growing colonies.  The slow-growing colonies are enriched for editing cells.  The instant claims and the claims of the ‘767 application differ only in that the ‘767 application specifies that the cells are diluted (singulated) in a growth medium comprising alginate, which is solidified, followed by liquefication after the colonies are grown to normalization.  While the growth conditions are different, it would have been obvious to one with ordinary skill in the art that the growth conditions claimed by the ‘767 application would encompass the growth conditions of the instant application.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 21-25 of copending Application No. 16/545,097 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘097 application and the instant application claim methods for enriching edited cells comprising transforming cells with vectors that comprise an inducible promoter driving transcription of a CRISPR nuclease and an inducible promoter driving transcription of a guide nucleic acid sequence and a donor sequence.  Both the ‘097 application and the instant application further claim diluting the cells to substantially singulate the cells onto a substrate, growing the cells, initiating editing by inducing the promoters, growing the cells into colonies, selecting or pooling slow-growing colonies.  The slow-growing colonies are enriched for editing cells.  The instant claims and the claims of the ‘097 application differ only in that the ‘097 application specifies that the colonies are grown to a certain percentage of log phase growth, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to grow the cells to any desired growth status, including log phase and percentage thereof.  This growth can be measured by observing the final size of the colonies, as claimed by the ‘097 application.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/555,336 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘336 application and the instant application claim methods for enriching edited cells comprising transforming cells with vectors that comprise an inducible promoter driving transcription of a CRISPR nuclease and an inducible promoter driving transcription of a guide nucleic acid sequence and a donor sequence.  Both the ‘336 application and the instant application further claim diluting the cells to substantially singulate the cells onto a substrate, growing the cells, initiating editing by inducing the promoters, growing the cells into colonies, selecting or pooling slow-growing colonies.  The slow-growing colonies are enriched for editing cells.  The instant claims and the claims of the ‘336 application differ only in that the ‘336 application does not specify that the cells are grown for at least 5 doublings, and it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to grow the colonies to a specific size by using the doublings because this provides that there is an active guide RNA and that the desired editing occurs at a stage when the cells are grown to a particular size.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (U.S. Patent No. 9,790,490, filed December 18, 2015 and issued October 17, 2017, and cited in the Information Disclosure Statement filed January 12, 2022) disclose CRISPR systems utilizing a guide and one or more vectors comprising the guide sequence and the CRISPR nuclease sequence.  Zhang discloses transforming cells with the vector and editing the cells via the CRISPR nuclease system.  However, Zhang fails to disclose or suggest dilution of the cells to singulate the cells and growing colonies to a particular size and/or growth pace.  The instant application, in contrast to Zhang provides for a way to enrich the for edited cells by singulation of cells and controlling the growth rate and/or colony size.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636